Citation Nr: 1626127	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to increased initial ratings for the components of the Veteran's low back disability, assigned a rating of 20 percent beginning August 15, 2009, for impairment of the low back; 20 percent for bladder dysfunction beginning September 29, 2011; a rating of 10 percent for bowel dysfunction beginning September 29, 2011; a 10 percent evaluation for right lower extremity neurological impairment beginning September 29, 2011; and a noncompensable rating for erectile dysfunction beginning September 29, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to August 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which assigned an initial 10 percent rating for back strain.  During the pendency of the claim, the rating for functional impairment of the Veteran's back was increased to 20 percent, and the above-listed separate ratings were granted in a May 2012 rating decision. 

In November 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was previously before the Board in April 2014 it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.  Initially, the Board notes that in the course of his September 2011 VA examination, the Veteran reported flare-ups of back pain, which result in functional impairments.  He continued to report experiencing periods of "extreme pain," which result in decreased flexion, as well as the inability to bend, stoop, or stand for long periods of time during his November 2013 Board hearing.  However, during his most recent September 2014 VA examination, the examiner curiously found the Veteran does not experience flare-ups of back pain.  This finding was inconsistent with the Veteran's prior reports.  The Board also notes the September 2011 VA examiner did not provide an assessment of the additional loss of motion during flare-ups in degrees.  The U.S. Court of Appeals for Veteran's Claims has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional ROM loss due to pain on use or during flare-ups.  Id.  Based on the foregoing, the Board finds a new examination is necessary.  

Additionally, in the course of his November 2013 videoconference hearing, the Veteran indicated he continued to receive private outpatient treatment through Kaiser for his service-connected back disability.  The Veteran also stated he had received prescriptions for bed rest from his treating clinician at Kaiser.  During his hearing, the Veteran was advised that he would be provided, and should complete an authorization so all of his medical records from Kaiser could be obtained at one time.  Then, in the Board's April 2014 remand the RO or Appeals Management Center (AMC) was instructed to undertake appropriate development to obtain any outstanding records pertinent to the claim.  

Although the AMC sent the Veteran a boilerplate form letter in June 2014, which enclosed a VA Form 21-4142 Authorization and Consent to Release Information, the Veteran was not specifically informed that he should include the name and address for his provider at Kaiser in order to obtain these records.  The Board finds that since the Veteran has specifically indicated these records include relevant and potentially probative evidence necessary to properly evaluate the disabilities on appeal, he should be provided with a letter specifically informing him that he should provide a completed VA Form 21-4142 in order to obtain these records.  

On remand, relevant ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include any more recent treatment records related to the disabilities at issue.  In particular, the RO or the AMC should provide and request the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, authorizing VA to obtain all ongoing medical records from Kaiser, as the Veteran has indicated these records are relevant to the disabilities at issue.  If he does so, those records should be requested from Kaiser.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's low back disability and the associated neurological impairment.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.

3.  The RO or the AMC should undertake any other indicated development.

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

